EXHIBIT 10.2

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made this 15th day of December 2014 (the “Effective Date”).

 

BETWEEN:

 

Graphite Corporation, a Nevada company

 

(the “Company”)

 

AND:

 

Mark Radom, an individual residing in Bet Shemesh, Israel (the “Executive”)

 

WHEREAS:

 

A. The Company has offered the Executive to serve as chief executive officer and
director of the Company.

 

B. The Company and the Executive wish to formally record the terms and
conditions upon which the Executive will be hired by and serve as director of
the Company

 

C.  Each of the Company and the Executive has agreed to the terms and conditions
set forth in this Agreement, as evidenced by their respective execution hereof.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the premises
and the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

 

 
1


--------------------------------------------------------------------------------




 

ARTICLE 1

CONTRACT FOR SERVICES

 

1.1

Engagement the Executive as Chief Executive Officer. (a) The Company hereby
agrees to hire the Executive as Chief Executive Officer in accordance with the
terms and provisions hereof.

 

   

(i)

Term. Unless terminated earlier in accordance with the provisions hereof, this
Agreement will commence on the date of execution hereof (the “Commencement
Date”) and will continue for a period of Three (3) years from the Commencement
Date (the “Term”).

 

 

(b)

Service. The Executive agrees to faithfully, honestly and diligently serve the
Company and to devote the time, attention efforts to further the business and
interests of the Company and utilize his professional skills and care during the
Term.

 

1.2

Duties: The Executive’s services hereunder will be provided on the basis of the
following terms and conditions:

 

 

(a)

Reporting directly to the Board of Directors of the Company, the Executive will
serve as the Chief Executive Officer of the Company;

 

 

   

(b)

The Executive will be responsible for setting and managing the overall corporate
direction for the Company, including establishing and maintaining budgets for
the Company and ensuring that the Company has adequate capital for its
operations, marketing and general corporate activities, all subject to any
applicable law and to instructions provided by the Board of Directors of the
Company from time to time;

 

 

 

 

 

The Executive will plan and direct the organization's activities to achieve
stated/agreed targets and standards for financial and trading performance,
quality, culture and legislative adherence. He will recruit, select and develop
executive team members and direct functions and performance via the executive
team.

  

 
2


--------------------------------------------------------------------------------




 

 

(c)

The Executive will play a leading role in fundraising activities.

 

 

   

(d)

The Executive will faithfully, honestly and diligently serve the Company and
cooperate with the Company and utilize maximum professional skill and care to
ensure that all services rendered hereunder are to the satisfaction of the
Company, acting reasonably, and the Executive will provide any other services
not specifically mentioned herein, but which by reason of the Executive’s
capability, the Executive knows or ought to know to be necessary to ensure that
the best interests of the Company are maintained.

 

 

   

(e)

The Executive will assume, obey, implement and execute such duties, directions,
responsibilities, procedures, policies and lawful orders as may be determined or
given from time to time by the Company.

 

 

   

(f)

The Executive will report the results of his duties hereunder to the Company as
it may request from time to time.

 

1.3

Directorship: The Executive shall become a director of the Company on the date
hereof. The Company’s board of directors shall take such action as is necessary
to accomplish the foregoing on the date hereof.

 

ARTICLE 2

COMPENSATION

 

2.1

Remuneration.

 



 

(a)

For services rendered by the Executive during the Term, the Executive will be
paid annual remuneration, payable in 12 separate payments, in each case within
10 days after the end of each month against an invoice, of US $110,000 (the
“Fee”). The Executive will also receive a one-time payment of $36,667 as a
signing bonus. To the extent that the Company does not have sufficient funds to
pay for the services hereunder, the Executive agrees that his fees will be
registered in the Company's books as a loan given to the Company by the
Executive. The Executive’s Fees will be accumulated in the Company's books as
loan. Executive’s Fees will be paid by the Company as soon as it will have the
funds to do so. The Executive will have the option, at any time, to convert the
above mentioned accumulated debt, or part of it into shares of the Company at
the average trading price of the 10 days prior to the date of the request by the
Executive to exercise this option. This option will survive the Term of this
agreement.

 

 
3


--------------------------------------------------------------------------------




 

 

(b)

Notwithstanding anything else to the contrary herein, the Executive will receive
a nine percent (9%) ownership stake in the Company in the form of shares of
common stock and options to vest over a three-year period from June 15, 2014 in
accordance with the following sentence. For the first period of 18 months from
the date hereof, at the end of each three-month period starting from the date
hereof, Executive will receive shares of common stock in an amount equal to
0.75% (or pro-rata share thereof, as the case may be) of the Company’s issued
and outstanding shares of common stock. For the second period of 18 months from
the date hereof, at the end of each three-month period starting from the date
hereof, Executive will receive options to purchase 0.75% (or pro-rata share
thereof, as the case may be) of the Company’s issued and outstanding shares of
common stock with each option conferring the right to purchase one share of
common stock at a strike price of $0.01 per share. In the event of sale of all
or substantially all of the shares or assets of the company, it is hereby agreed
that all shares of common stock and all options described in this Section 2.1(b)
will vest immediately prior to the occurrence of such transaction.

 

 

   

(c)

In addition to the Fees, the Company will grant the Executive additional
compensation in the form of cash or shares in cases of extraordinary
contribution by him to the benefit of the Company as the Board of Directors of
the Company will decide.

 

 

   

(d)

The Executive’s position with the Company requires a special degree of personal
trust, and the Company is not able to supervise the number of working hours of
the Executive. Therefore the Executive will not be entitled to any additional
remuneration whatsoever for his work with the exception of that specifically set
out in this Agreement. The Executive has other business interests and, as such,
shall be permitted to spend such time as the Executive deems necessary or
expedient on such interests, so long as there is no adverse material impact on
the Executive’s performance of his obligations hereunder. The Executive will not
spend more than 25% of his time on such other interests. The Executive will
identify to the Board of Directors such other business interests.



 

2.2

Incentive Plans. The Executive will be entitled to participate in any bonus plan
or incentive compensation plans for its employees, adopted by the Company.

 

 

2.3

Expenses. The Executive will be reimbursed by the Company for all reasonable
business expenses incurred by the Executive in connection with his duties. This
includes, but is not limited to, payments of expenses incurred when traveling
abroad, per diem payments for travel abroad according to the rules set forth by
the Israeli Tax Authorities and others.

 

ARTICLE 3
INSURANCE AND BENEFITS

 

3.1

Liability Insurance Indemnification. The Company will insure the Executive
(including his heirs, executors and administrators) with coverage under a
standard directors' and officers' liability insurance policy at the Company's
expense.

 

 
4


--------------------------------------------------------------------------------




 

ARTICLE 4

CONFIDENTIALITY AND NON-COMPETITION

 

4.1

Maintenance of Confidential Information.

 

 

(a)

The Executive acknowledges that, in the course of performing his obligations
hereunder, the Executive will, either directly or indirectly, have access to and
be entrusted with Confidential Information (whether oral, written or by
inspection) relating to the Company or its respective affiliates, associates or
customers.

 

 

   

(b)

The Executive acknowledges that the Company’s Confidential Information
constitutes a proprietary right, which the Company is entitled to protect.
Accordingly, the Executive covenants and agrees that, as long as he works for
the Company, the Executive will keep in strict confidence the Company’s
Confidential Information and will not, without prior written consent of the
Company, disclose, use or otherwise disseminate the Company’s Confidential
Information, directly or indirectly, to any third party.

 

 

   

(c)

The Executive agrees that, upon termination of his services for the Company, he
will immediately surrender to the Company all Company Confidential Information
then in his possession or under his control.

 

4.2

Exceptions. The general prohibition contained in Section 4.1 against the
unauthorized disclosure, use or dissemination of the Company’s Confidential
Information will not apply in respect of any Company Confidential Information
that:

 

 

(a)

is available to the public generally;

 

 

   

(b)

becomes part of the public domain through no fault of the Executive;

 

 

   

(c)

is already in the lawful possession of the Executive at the time of receipt of
the Company’s Confidential Information; or

 

 

   

(d)

is compelled by applicable law to be disclosed, provided that the Executive
gives the Company prompt written notice of such requirement prior to such
disclosure and provides assistance at the request and expense of the Company, in
obtaining an order protecting the Company’s Confidential Information from public
disclosure.

 

 
5


--------------------------------------------------------------------------------




 

4.3

Non Competition. The Executive agrees and undertakes that he will not, so long
as this agreement is in force, become financially interested in or be employed
by business or venture that competes directly with the Company’s business.

 

4.4

No Solicitation.

 

 

(a)

“Customer”: For the purposes of this Agreement, “Customer” means any Person who
is, at any time during the Term of this agreement, a customer of the Company.

 

 

   

(b)

The Executive covenants and undertakes that he will not, at any time during the
Term of this Agreement for any reason, directly or indirectly, in any way:

 

   

(i)

solicit, hire or engage the services of any employee of the Company or its
affiliates or persuade or attempt to persuade any such individual to terminate
his employment or relationship with the Company or any of its Affiliates;

   

 

     

(ii)

persuade or attempt to persuade any Customer to restrict, limit or discontinue
purchasing or retaining the services provided by the Company or any of its
affiliates to any such Customer or to reduce the amount of business which any
such Customer has customarily done, or contemplates doing, with the Company or
any of its affiliates in respect of the Company’s business, or to solicit or
take away, or attempt to solicit or take away, from the Company or any of its
affiliates any of its Customers in respect of the Company’s business.

 

ARTICLE 5

TERMINATION

 

5.1

Termination of Employment. The Executive's employment may be terminated only as
follows:

 

 

(a)

Termination by the Company

 

   

(i)

For Cause. The Company may terminate the Executive's employment for Cause.

 

   

(ii)

Without Cause. The Company may terminate Executive's employment at any time by
giving Executive 120 days prior written Notice of the termination.

 

 

(b)

Termination by the Executive

 

   

(i)

For Good Reason. The Executive may terminate the Executive's employment with the
Company for Good Reason.

 

   

(ii)

Without Good Reason. The Executive may voluntarily terminate the Executive's
employment with the Company at any time by giving the Company 120 days prior
written Notice of the termination.

 

 
6


--------------------------------------------------------------------------------




 

 

(c)

Termination Upon Death or Disability

 

   

(i)

Death. The Executive's employment shall terminate upon the Executive's death.

   

 

     

(ii)

Disability. The Company may terminate the Executive's employment upon the
Executive's Disability.

 

 

(d)

For the purpose of this Article 5 "Cause" means:

 

   

(i)

Breach of Agreement. Executive's material breach of Executive's obligations of
this Agreement, not cured after 30 days Notice from the Company.

   

 

     

(ii)

Gross Negligence. Executive's gross negligence in the performance of Executive's
duties.

   

 

     

(iii)

Crimes and Dishonesty. Executive's conviction of or plea guilty to any crime
involving, dishonesty, fraud or moral turpitude.

   

 

     

(iv)

In the event of termination of this agreement for Cause, the Company may
terminate the Executive's employment after 30 days Notice.

 

 

(e)

For the purpose of this Article 5 "Good Reason" means:

 

   

(i)

Breach of Agreement. The Company's material breach of this Agreement, which
breach has not been cured by the Company within 30 days after receipt of written
notice specifying, in reasonable detail, the nature of such breach or failure
from Executive.

   

 

     

(ii)

Non Payment. The failure of the Company to pay any amount due to Executive
hereunder, which failure persists for 30 days after written notice of such
failure has been received by the Company.

   

 

     

(iii)

Change of Responsibilities/Compensation. Any material reduction in Executive's
title or a material reduction in Executive's duties or responsibilities or any
material adverse change in Executive's Base Salary or any material adverse
change in Executive's benefits.

   

 

     

(iv)

Change of Location. Any relocation of the premises at which Executive works to a
location more than 100 kilometers from such location, without Executive's
consent.

 

It is agreed that, in the event of termination of this agreement if the Company
decides that the Executive’s services are not needed during the of termination
period, Company will continue to be responsible for paying cash and equity
compensation as defined in Article 2 of this Agreement for the entire
termination period. Neither the Company, nor the Executive will be entitled to
any notice, or payment in excess of that specified in this Article 5.

 

 
7


--------------------------------------------------------------------------------




 

ARTICLE 6

MUTUAL REPRESENTATIONS

 

6.1

The Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof

 

 

(a)

will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound; and

 

 

   

(b)

do not require the consent of any person or entity.

 

6.2

The Company represents and warrants to the Executive that this Agreement has
been duly authorized, executed and delivered by the Company and that the
fulfillment of the terms hereof

 

 

(a)

will not constitute a default under or conflict with any agreement of other
instrument to which it is a party or by which it is bound; and

 

 

   

(b)

do not require the consent of any person of entity.

 

6.3

Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 

ARTICLE 7

NOTICES

 

7.1

Notices. All notices required or allowed to be given under this Agreement must
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:

 

 

(a)

in the case of the Company, to:

 

Graphite Corporation

To be provided under separate cover

 

 

(b)

and in the case of the Executive, to the Executive’s last residence address
known to the Company.

 

7.2

Change of Address. Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 

 
8


--------------------------------------------------------------------------------




 

ARTICLE 8

GENERAL

 

8.1

Further Assurances. Each party hereto will promptly and duly execute and deliver
to the other party such further documents and assurances and take such further
action as such other party may from time to time reasonably request in order to
more effectively carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
hereby.

 

 

8.2

Waiver. No provision hereof will be deemed waived and no breach excused, unless
such waiver or consent excusing the breach is made in writing and signed by the
party to be charged with such waiver or consent. A waiver by a party of any
provision of this Agreement will not be construed as a waiver of a further
breach of the same provision.

 

 

8.3

Amendments in Writing. No amendment, modification or rescission of this
Agreement will be effective unless set forth in writing and signed by the
parties hereto.

 

 

8.4

Assignment. Except as herein expressly provided, the respective rights and
obligations of the Executive and the Company under this Agreement will not be
assignable by either party without the written consent of the other party and
will, subject to the foregoing, inure to the benefit of and be binding upon the
Executive and the Company and their permitted successors or assigns. Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

 

8.5

The Company acknowledges and agrees that the Executive may submit to the Company
invoices from a company that employs him in lieu of invoices on his name. The
Executive confirms that any such invoice will replace his own invoice and he
agrees that his fees will be paid by the Company to third parties provided that
it is done as per his instructions to the Company.

 

 

8.6

Severability. In the event that any provision contained in this Agreement is
declared invalid, illegal or unenforceable by a court or other lawful authority
of competent jurisdiction, such provision will be deemed not to affect or impair
the validity or enforceability of any other provision of this Agreement, which
will continue to have full force and effect.

 

 

8.7

Headings. The headings in this Agreement are inserted for convenience of
reference only and will not affect the construction or interpretation of this
Agreement.

 

 

8.8

Number and Gender. Wherever the singular or masculine or neuter is used in this
Agreement, the same will be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

 

 

8.9

Time. Time is of the essence in this Agreement.

 

 

8.10

Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Israel applicable therein, and each of the parties
hereto expressly attorns to the jurisdiction of the courts of the State of
Israel. The sole and exclusive place of jurisdiction in any matter arising out
of or in connection with this Agreement will be the applicable Tel-Aviv court.

 

 

8.11

This Agreement (including all Annexes thereto) constitutes the entire agreement
between the Parties with respect to the subject matter thereof and supersedes
all prior agreements, understandings and negotiations, both written and oral,
between the Parties with respect to this matter.

 

 
9


--------------------------------------------------------------------------------




 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

Graphite Corporation

 

___________________________________

Name: Yehuda Eliraz

Title: Director

 

Agreed and accepted:

 

Mark Radom

 

________________________________

 



 

10

--------------------------------------------------------------------------------

 